UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7037



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

LARRY L. STEWART,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., District
Judge. (CR-92-174)


Submitted:   December 12, 1996          Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Larry L. Stewart, Appellant Pro Se. Harvey Lee Bryant, III, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for a new trial under Fed. R. Crim. P. 33. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Stewart, No. CR-92-174 (E.D. Va. June 10,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2